                 Case 19-22872-EPK        Doc 28      Filed 01/31/20      Page 1 of 19



                            UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             ________________ DIVISION

        IN RE:                                  }       CASE NUMBER
                                                }       19-22872-EPK
                                                }
                                                }       JUDGE
                                                }
        DEBTOR.                                 }       CHAPTER 11


             DEBTOR'S STANDARD MONTHLY OPERATING REPORT (BUSINESS)

                                           FOR THE PERIOD
                          FROM       12/01/2019        TO 12/31/2019

Comes now the above-named debtor and files its Monthly Operating Reports in accordance with the
Guidelines established by the United States Trustee and FRBP 2015.
January 31, 2020
                                                         /s/Aaron Wernick

                                                        Attorney for Debtor’s Signature


Debtor's Address                                        Attorney's Address
and Phone Number:                                       and Phone Number:

 ASK VENTURES, INC.                                       AARON WERNICK

 9787 GLADES ROAD                                         FURR AND COHEN, P.A.

 BOCA RATON, FL 33434                                     2255 GLADES ROAD, SUITE 337W

                                                          BOCA RATON, FL 33431

Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously
provided to the United States Trustee Office. Monthly Operating Reports must be filed by the 20th day of
the following month.


**The above attorney has not
audited the attached statements.**




                                                MOR-1
Case 19-22872-EPK   Doc 28   Filed 01/31/20   Page 2 of 19
                Case 19-22872-EPK            Doc 28      Filed 01/31/20       Page 3 of 19



                MONTHLY SCHEDULE OF RECEIPTS AND DISBURSEMENTS (cont’d)

                             Detail of Other Receipts and Other Disbursements

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C.

                                                                               Cumulative
        Description                                  Current Month            Petition to Date

 RENT INCOME                                        $2,000.00                 $7,800.00




TOTAL OTHER RECEIPTS                              _$2,000.00_______          $7,800.00

“Other Receipts” includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties
directors, related corporations, etc.). Please describe below:

                             Source
 Loan Amount                of Funds                     Purpose                     Repayment Schedule
                                                  ___________________               __________________




OTHER DISBURSEMENTS:

Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR-2, Line
5W.
                                                                            Cumulative
        Description                                Current Month             Petition to Date




TOTAL OTHER DISBURSEMENTS                         ______________            ________________




NOTE: Attach a current Balance Sheet and Income (Profit & Loss) Statement.




                                                   MOR-3
                 Case 19-22872-EPK                Doc 28       Filed 01/31/20         Page 4 of 19

                                                   ATTACHMENT 1

                MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

Name of Debtor: ASK VENTURES INC.                      Case Number: 19-22872-EPK

Reporting Period beginning 11/01/2019                      Period ending      11/30/2019

ACCOUNTS RECEIVABLE AT PETITION DATE:

                                ACCOUNTS RECEIVABLE RECONCILIATION
(Include all accounts receivable, pre-petition and post-petition, including charge card sales which have not been
received):

          Beginning of Month Balance                            $                      (a)
            PLUS: Current Month New Billings
            MINUS: Collection During the Month   $                              (b)
            PLUS/MINUS: Adjustments or Writeoffs $                               *
          End of Month Balance                                  $                      (c)

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:



                            POST PETITION ACCOUNTS RECEIVABLE AGING
                         (Show the total for each aging category for all accounts receivable)

          0-30 Days            31-60 Days         61-90 Days            Over 90Days   Total

      $                    $                  $                     $                        $         (c)


For any receivables in the “Over 90 Days” category, please provide the following:

                           Receivable
   Customer                 Date             Status (Collection efforts taken, estimate of collectibility,
                                             write-off, disputed account, etc.)




(a)This number is carried forward from last month’s report. For the first report only, this number will be
   the balance as of the petition date.
(b)This must equal the number reported in the “Current Month” column of Schedule of Receipts and
    Disbursements (Page MOR-2, Line 2B).
(c)These two amounts must equal.




                                                        MOR-4
                   Case 19-22872-EPK                 Doc 28 Filed 201/31/20
                                                     ATTACHMENT                              Page 5 of 19
                  MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT

Name of Debtor:      ASK VENTURES, INC.                      Case Number: 19-228752-EPK

Reporting Period beginning 11/01/2019                         Period ending      11/30/2019

In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not include
amounts owed prior to filing the petition. In the alternative, a computer generated list of payables may be attached
provided all information requested below is included.
                                     POST-PETITION ACCOUNTS PAYABLE
  Date               Days
 Incurred         Outstanding            Vendor                   Description                             Amount




TOTAL AMOUNT                                                                                                          (b)
☐ Check here if pre-petition debts have been paid. Attach an explanation and copies of supporting
  documentation.

            ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only)
Opening Balance                              $                     (a)
  PLUS: New Indebtedness Incurred This Month $
  MINUS: Amount Paid on Post Petition,
          Accounts Payable This Month        $
  PLUS/MINUS: Adjustments                    $                     *
Ending Month Balance                         $                    (c)

*For any adjustments provide explanation and supporting documentation, if applicable.

                                        SECURED PAYMENTS REPORT
List the status of Payments to Secured Creditors and Lessors (Post Petition Only). If you have entered into a
modification agreement with a secured creditor/lessor, consult with your attorney and the United States Trustee
Program prior to completing this section).
                                                                         Number            Total
                                    Date                                 of Post           Amount of
Secured                             Payment           Amount             Petition          Post Petition
Creditor/                           Due This          Paid This          Payments          Payments
Lessor                              Month             Month              Delinquent        Delinquent

  Paradise Bank Loan                      2,000.00            2,000.00              0                       0



TOTAL                                                                       (d)
(a)This number is carried forward from last month’s report. For the first report only, this number will be zero.
(b, c)The total of line (b) must equal line (c).
(d)This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5N).




                                                             MOR-5
                  Case 19-22872-EPK             Doc 28 Filed 301/31/20
                                                ATTACHMENT                            Page 6 of 19
                                 INVENTORY AND FIXED ASSETS REPORT

Name of Debtor:    ASK VENTURES, INC.                          Case Number: 19-22872-EPK

Reporting Period beginning 11/01/2019                           Period ending 11/30/2019

                                             INVENTORY REPORT

INVENTORY BALANCE AT PETITION DATE:                            $
INVENTORY RECONCILIATION:
      Inventory Balance at Beginning of Month                  $                                     (a)
        PLUS: Inventory Purchased During Month                 $
        MINUS: Inventory Used or Sold                          $
        PLUS/MINUS: Adjustments or Write-downs                 $                                     *
      Inventory on Hand at End of Month        $

METHOD OF COSTING INVENTORY:

*For any adjustments or write-downs provide explanation and supporting documentation, if applicable.

                                              INVENTORY AGING

         Less than 6       6 months to       Greater than      Considered
         months old        2 years old       2 years old       Obsolete       Total Inventory

                  %                   %                  %                %       =             100%*

* Aging Percentages must equal 100%.
☐ Check here if inventory contains perishable items.

Description of Obsolete Inventory:

                                             FIXED ASSET REPORT

FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE: $1,141,538.00                                             (b)
(Includes Property, Plant and Equipment)

BRIEF DESCRIPTION (First Report Only):



FIXED ASSETS RECONCILIATION:
Fixed Asset Book Value at Beginning of Month                    $ 302,950.00                     (a)(b)
        MINUS: Depreciation Expense                             $
        PLUS: New Purchases                                     $
        PLUS/MINUS: Adjustments or Write-downs                  $                                *
Ending Monthly Balance                                          $ 302.950.00

*For any adjustments or write-downs, provide explanation and supporting documentation, if applicable.

BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING
PERIOD:


(a)This number is carried forward from last month’s report. For the first report only, this number will be the
   balance as of the petition date.
(b)Fair Market Value is the amount at which fixed assets could be sold under current economic conditions.
   Book Value is the cost of the fixed assets minus accumulated depreciation and other adjustments.




                                                       MOR-6
                  Case 19-22872-EPK            Doc 28       Filed 01/31/20        Page 7 of 19
                                               ATTACHMENT 4A

                  MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

Name of Debtor:    ASK VENTURES, INC.                        Case Number: 19-22872-EPK

Reporting Period beginning    11/01/2019                     Period ending    11/30/2019

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A
standard bank reconciliation form can be found at http://www.usdoj.gov/ust/r21/reg_info.htm. If bank accounts
other than the three required by the United States Trustee Program are necessary, permission must be obtained from
the United States Trustee prior to opening the accounts. Additionally, use of less than the three required bank
accounts must be approved by the United States Trustee.

NAME OF BANK: WELLS FARGO BANK                          BRANCH:        WELLS FARGO BANK

ACCOUNT NAME:          DEBTOR IN POSSESSION              ACCOUNT NUMBER:            5421978783

PURPOSE OF ACCOUNT:                  OPERATING

        Ending Balance per Bank Statement                              $ 1,826.93
        Plus Total Amount of Outstanding Deposits                      $
        Minus Total Amount of Outstanding Checks and other debits      $                           *
        Minus Service Charges                                          $
        Ending Balance per Check Register                              $ 1,826.93                  **(a)

*Debit cards are used by

**If Closing Balance is negative, provide explanation:


The following disbursements were paid in Cash (do not includes items reported as Petty Cash on Attachment
4D: ( ☐ Check here if cash disbursements were authorized by United States Trustee)

 Date         Amount             Payee                Purpose                  Reason for Cash Disbursement




                   TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                           $________________Transferred to Payroll Account
                           $________________Transferred to Tax Account




(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
    “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




                                                      MOR-7
               Case 19-22872-EPK           Doc 28    Filed 01/31/20       Page 8 of 19



                                           ATTACHMENT 5A

                            CHECK REGISTER - OPERATING ACCOUNT


Name of Debtor: ASK VENTURES, INC.             Case Number: 19-22872-EPK

Reporting Period beginning 11/01/2019          Period ending 11/30/2019

NAME OF BANK: WELLS FARGO                      BRANCH: WELLS FARGO

ACCOUNT NAME:        DEBTOR IN POSSESSION

ACCOUNT NUMBER:        5421978783

PURPOSE OF ACCOUNT:               OPERATING

Account for all disbursements, including voids, lost checks, stop payments, etc. In the
alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.

          CHECK
DATE      NUMBER           PAYEE                     PURPOSE                   AMOUNT
12/20      ACH          FL. DEPT of REV.            SALES TAX                   $122.45




TOTAL                                                                        $ 122.45




                                               MOR-8
                Case 19-22872-EPK              Doc 28       Filed 01/31/20          Page 9 of 19


                                               ATTACHMENT 4B

                  MONTHLY SUMMARY OF BANK ACTIVITY - PAYROLL ACCOUNT

Name of Debtor: ASK VENTURES, INC.                         Case Number: 19-22872-EPK

Reporting Period beginning 11/01/2019                      Period ending    11/30/2019

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A
standard bank reconciliation form can be found at http://www.usdoj.gov/ust/r21/reg_info.htm.

NAME OF BANK:                                         BRANCH:

ACCOUNT NAME:                                         ACCOUNT NUMBER:
PURPOSE OF ACCOUNT:                    PAYROLL

         Ending Balance per Bank Statement                                      $
          Plus Total Amount of Outstanding Deposits                             $
          Minus Total Amount of Outstanding Checks and other debits             $                      *
          Minus Service Charges                                    $
         Ending Balance per Check Register                         $                           **(a)

*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation:
The following disbursements were paid by Cash: ( ☐ Check here if cash disbursements were authorized
by United States Trustee)

Date        Amount             Payee                  Purpose         Reason for Cash Disbursement




The following non-payroll disbursements were made from this account:

Date      Amount            Payee           Purpose                    Reason for disbursement from this account

______
______
______

(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




                                                      MOR-9
              Case 19-22872-EPK            Doc 28     Filed 01/31/20       Page 10 of 19


                                  ATTACHMENT 5B
                         CHECK REGISTER - PAYROLL ACCOUNT


Name of Debtor:    ASK VENTURES, INC                   Case Number: 19-22872-EPK

Reporting Period beginning 11/01/2019                  Period ending 11/30/2019

NAME OF BANK:                                          BRANCH:

ACCOUNT NAME:

ACCOUNT NUMBER:

PURPOSE OF ACCOUNT:                   PAYROLL

Account for all disbursements, including voids, lost payments, stop payment, etc. In the alternative, a
computer generated check register can be attached to this report, provided all the information requested
below is included.

         CHECK
DATE     NUMBER              PAYEE                          PURPOSE                           AMOUNT




TOTAL                                                                                     $




                                                 MOR-10
                Case 19-22872-EPK             Doc 28       Filed 01/31/20        Page 11 of 19


                                               ATTACHMENT 4C

                     MONTHLY SUMMARY OF BANK ACTIVITY - TAX ACCOUNT

Name of Debtor:    ASK VENTURES, INC                 Case Number: 19-22872-EPK

Reporting Period beginning 11/01/2019                 Period ending 11/30/2019

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A
standard bank reconciliation form can be found on the United States Trustee website,
http://www.usdoj.gov/ust/r21/index.htm.

NAME OF BANK:                                        BRANCH:

ACCOUNT NAME:                                        ACCOUNT NUMBER:

PURPOSE OF ACCOUNT:                   TAX

        Ending Balance per Bank Statement                         $
         Plus Total Amount of Outstanding Deposits                $
         Minus Total Amount of Oustanding Checks and other debits $                          *
         Minus Service Charges                                    $
        Ending Balance per Check Register                         $                           **(a)

*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation:


The following disbursements were paid by Cash: ( ☐ Check here if cash disbursements were authorized by
                                                   United States Trustee)
Date      Amount             Payee              Purpose                Reason for Cash Disbursement




The following non-tax disbursements were made from this account:

Date      Amount              Payee                 Purpose            Reason for disbursement from this account




(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




                                                     MOR-11
              Case 19-22872-EPK         Doc 28     Filed 01/31/20      Page 12 of 19


                                       ATTACHMENT 5C

                            CHECK REGISTER - TAX ACCOUNT


Name of Debtor:     ASK VENTURES, INC                  Case Number: 19-22872-EPK

Reporting Period beginning 11/01/2019                  Period ending    11/30/2019

NAME OF BANK:                                          BRANCH:

ACCOUNT NAME:                                          ACCOUNT #

PURPOSE OF ACCOUNT:                    TAX

Account for all disbursements, including voids, lost checks, stop payments, etc. In the
alternative, a computer-generated check register can be attached to this report, provided all the
information requested below is included.
http://www.usdoj.gov/ust/
          CHECK
DATE NUMBER               PAYEE                  PURPOSE                            AMOUNT




TOTAL                                                                                             (d)
                                  SUMMARY OF TAXES PAID

Payroll Taxes Paid                                                                             (a)
Sales & Use Taxes Paid                                                                         (b)
Other Taxes Paid                                                                               (c)
TOTAL                                                                                _________ (d)


(a) This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements
    (Page MOR-2, Line 5O).
(b) This number is reported in the “Current Month” column of Schedule or Receipts and Disbursements
    (Page MOR-2, Line 5P).
(c) This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements
    (Page MOR-2, Line 5Q).
(d) These two lines must be equal.




                                              MOR-12
              Case 19-22872-EPK         Doc 28   Filed 01/31/20      Page 13 of 19


                                     ATTACHMENT 4D

                INVESTMENT ACCOUNTS AND PETTY CASH REPORT

                             INVESTMENT ACCOUNTS

Each savings and investment account, i.e. certificates of deposits, money market accounts, stocks
and bonds, etc., should be listed separately. Attach copies of account statements.

Type of Negotiable
                                                                                  Current
Instrument            Face Value        Purchase Price     Date of Purchase       Market Value




TOTAL                                                                                          (a)
                                   PETTY CASH REPORT

The following Petty Cash Drawers/Accounts are maintained:

                      (Column 2)             (Column 3)               (Column 4)
                      Maximum                Amount of Petty    Difference between
Location of           Amount of Cash         Cash On Hand (Column 2) and
Box/Account           in Drawer/Acct.        At End of Month    (Column 3)




TOTAL                                        $                 (b)

For any Petty Cash Disbursements over $100 per transaction, attach copies of receipts. If
there are no receipts, provide an explanation




TOTAL INVESTMENT ACCOUNTS AND PETTY CASH(a + b)                          $
(c)

(c)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the
   amount reported as “Ending Balance” on Schedule of Receipts and Disbursements (Page
   MOR-2, Line 7).



                                             MOR-13
                Case 19-22872-EPK              Doc 28       Filed 01/31/20        Page 14 of 19


                                                ATTACHMENT 6

                                           MONTHLY TAX REPORT

Name of Debtor: ASK VENTURES, INC                         Case Number: 19-22875-EPK

Reporting Period beginning    11/01/2019                  Period ending 11/30/2019

                                            TAXES OWED AND DUE

Report all unpaid post-petition taxes including Federal and State withholding FICA, State sales tax, property tax,
unemployment tax, State workmen's compensation, etc.

Name of                    Date                                                    Date Last
Taxing                     Payment                                                 Tax Return         Tax Return
Authority                  Due          Description             Amount               Filed              Period


FL DEPT OF REV             10/20        SEPT. SALES TAX         640.71               11/20/2019         Q3




TOTAL                                                          $




                                                      MOR-14
                Case 19-22872-EPK                 Doc 28     Filed 01/31/20         Page 15 of 19


                                                  ATTACHMENT 7

                           SUMMARY OF OFFICER OR OWNER COMPENSATION

                       SUMMARY OF PERSONNEL AND INSURANCE COVERAGES

Name of Debtor: ASK VENTURES, INC.                         Case Number: 19-22872-EPK

Reporting Period beginning 11/01/2019                      Period ending    11/30/2019

Report all forms of compensation received by or paid on behalf of the Officer or Owner during the month. Include
car allowances, payments to retirement plans, loan repayments, payments of Officer/Owner’s personal expenses,
insurance premium payments, etc. Do not include reimbursement for business expenses Officer or Owner incurred
and for which detailed receipts are maintained in the accounting records.
                                                       Payment
Name of Officer or Owner             Title             Description                       Amount Paid




                                              PERSONNEL REPORT
                                                                           Full Time         Part Time
Number of employees at beginning of period                                 _________        _________
Number hired during the period
Number terminated or resigned during period
Number of employees on payroll at end of period

                                       CONFIRMATION OF INSURANCE

List all policies of insurance in effect, including but not limited to workers' compensation, liability, fire, theft,
comprehensive, vehicle, health and life. For the first report, attach a copy of the declaration sheet for each type of
insurance. For subsequent reports, attach a certificate of insurance for any policy in which a change occurs during
the month (new carrier, increased policy limits, renewal, etc.).

Agent                                                                                                 Date
and/or                     Phone               Policy            Coverage           Expiration        Premium
Carrier                    Number              Number            Type               Date              Due

ACORD                       561-852-1445       SAF002656         PROPERTY INS       1/24/2020


                                                                                                      __________

The following lapse in insurance coverage occurred this month:

Policy            Date               Date
Type              Lapsed             Reinstated         Reason for Lapse




⁪ Check here if U. S. Trustee has been listed as Certificate Holder for all insurance policies.



                                                        MOR-15
                Case 19-22872-EPK               Doc 28        Filed 01/31/20         Page 16 of 19


                                                  ATTACHMENT 8


                     SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD

Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not
reported on this report, such as the sale of real estate (attach closing statement); (2) non-financial transactions, such
as the substitution of assets or collateral; (3) modifications to loan agreements; (4) change in senior management,
etc. Attach any relevant documents.




We anticipate filing a Plan of Reorganization and Disclosure Statement on or before                                  .




                                                        MOR-16
                                Case 19-22872-EPK                   Doc 28          Filed 01/31/20          Page 17 of 19

Wells Fargo Simple Business Checking
December 31, 2019           ■   Page 1 of 3




                                                                                                     Questions?
ASK VENTURES, INC                                                                                    Available by phone 24 hours a day, 7 days a week:
                                                                                                     Telecommunications Relay Services calls accepted
DEBTOR IN POSSESSION
CH11 CASE #19-22872 (SFL)                                                                              1-800-CALL-WELLS               (1-800-225-5935)

2740 NW 1ST AVE                                                                                        TTY: 1-800-877-4833
BOCA RATON FL 33431-6605                                                                               En español: 1-877-337-7454

                                                                                                     Online: wellsfargo.com/biz

                                                                                                     Write: Wells Fargo Bank, N.A. (287)
                                                                                                             P.O. Box 6995
                                                                                                             Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                       Account options
 Visit wellsfargoworks.com to explore videos, articles, infographics, interactive                    A check mark in the box indicates you have these convenient
                                                                                                     services with your account(s). Go to wellsfargo.com/biz or
 tools, and other resources on the topics of business growth, credit, cash flow
                                                                                                     call the number above if you have questions or if you would
 management, business planning, technology, marketing, and more.
                                                                                                     like to add new services.

                                                                                                     Business Online Banking                             ✓
                                                                                                     Online Statements                                   ✓
                                                                                                     Business Bill Pay
                                                                                                     Business Spending Report                            ✓
                                                                                                     Overdraft Protection




        IMPORTANT ACCOUNT INFORMATION

We may change the statement period and monthly fee period assigned to your account without advance notification. If your account
earns interest, these changes will not affect interest calculations, but they may affect the date we post interest to your account.

For all accounts except business analyzed checking, if the first new fee period created by our change is fewer than 25 days, the bank
will automatically waive the monthly service fee for that period.



Activity summary                                                                                     Account number:            8783
       Beginning balance on 12/1                                       $449.38                       ASK VENTURES, INC
                                                                                                     DEBTOR IN POSSESSION
       Deposits/Credits                                               1,500.00
                                                                                                     CH11 CASE #19-22872 (SFL)
       Withdrawals/Debits                                             - 122.45
                                                                                                     Florida account terms and conditions apply
       Ending balance on 12/31                                      $1,826.93
                                                                                                     For Direct Deposit use
                                                                                                     Routing Number (RTN):
       Average ledger balance this period                            $1,708.43
                                                                                                     For Wire Transfers use
                                                                                                     Routing Number (RTN):




      (287)
     Sheet Seq = 0129375
     Sheet 00001 of 00002
                               Case 19-22872-EPK                      Doc 28          Filed 01/31/20              Page 18 of 19
December 31, 2019          ■   Page 2 of 3




Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




Transaction history

                          Check                                                                                      Deposits/        Withdrawals/          Ending daily
       Date              Number Description                                                                            Credits               Debits             balance
       12/5                     Edeposit IN Branch/Store 12/05/19 01:42:38 Pm 3601 N Federal                         1,500.00                                  1,949.38
                                Hwy Boca Raton FL
       12/20                  < Business to Business ACH Debit - Fla Dept Revenue C01                                                        122.45             1,826.93
                                95266916 Ask Ventures IN
       Ending balance on 12/31                                                                                                                                  1,826.93
       Totals                                                                                                      $1,500.00               $122.45

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.
       < Business to Business ACH:If this is a business account, this transaction has a return time frame of one business day from post date. This time frame does not
           apply to consumer accounts.


Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.


       Fee period 12/01/2019 - 12/31/2019                                                   Standard monthly service fee $10.00                  You paid $0.00

       How to avoid the monthly service fee                                                                    Minimum required                  This fee period


                                                                                                                                                                   3
       Have any ONE of the following account requirements
         · Average ledger balance                                                                                         $500.00                      $1,708.00   ✔

       C1/C1




Account transaction fees summary
                                                                                            Units           Excess         Service charge per               Total service
       Service charge description                                   Units used          included             units            excess units ($)                charge ($)
       Cash Deposited ($)                                                    0             3,000                 0                    0.0030                        0.00
       Transactions                                                          3                50                 0                       0.50                       0.00
       Total service charges                                                                                                                                       $0.00
                                           Case 19-22872-EPK                          Doc 28   Filed 01/31/20             Page 19 of 19
December 31, 2019                     ■    Page 3 of 3




General statement policies for Wells Fargo Bank

■  Notice: Wells Fargo Bank, N.A. may furnish information about accounts                       You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                          and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the                  information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft                   an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                              Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                 $
   register or transfers into                                                  $
   your account which are not                                                  $
   shown on your statement.                                                  + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .


                                                                                                                                               Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801




        Sheet Seq = 0129376
        Sheet 00002 of 00002
